Motion for reargument granted and upon reargument order denying defendant’s motion to dismiss the complaint and to vacate the attachment reversed on the law, with ten dollars costs and disbursements, motion granted, with ten dollars costs, complaint dismissed and attachment vacated, with costs, on authority of Matter of Baltimore Mail S. S. Co. v. Fawcett (269 N. Y. 379, revg. 247 App. Div. 739). [See 244 App. Div. 809; 245 id. 757.] In view of this decision the judgments for costs and disbursements entered, respectively, on May 23, 1934, in the sum of $49.46, on October 24, 1935, in the sum of $14.75, and on October 24, 1935, in the sum of $33.19, are vacated. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.